ICJ_035_AerialIndicent1955_ISR_BGR_1959-05-26_JUD_01_PO_02_EN.txt. 152

SEPARATE OPINION OF JUDGE ARMAND-UGON
[Translation ]

Whilst concurring in the Judgment of the Court, I feel bound to
state the grounds which impel me to do so by a different reasoning.

x. The First Preliminary Objection raised by the Government
of Bulgaria to the Application of the Government of Israel is based
on paragraph 5 of Article 36 of the Statute of the Court. The
question is whether this paragraph is applicable to the Declaration
signed on August 12th, 1921, by the Minister for Foreign Affairs
of the Kingdom of Bulgaria. The interpretation of this provision
is therefore the question which arises for the Court. The text of
the provision is as follows:

“Declarations made under Article 36 of the Statute of the
Permanent Court of International Justice and which are still in
force shall be deemed, as between the parties to the present
Statute, to be acceptances of the compulsory jurisdiction of the
International Court of Justice for the period which they still have
to run and in accordance with their terms.”

The aforementioned Bulgarian Declaration is in the following
terms:

[Translation]

“On behalf of the Government of the Kingdom of Bulgaria,
I recognize, in relation to any other Member or State which
accepts the same obligation, the jurisdiction of the Court as
compulsory, zpso facto and without any special convention, un-
conditionally.”

2. In its Advisory Opinion regarding the Competence of the
General Assembly for the admission of a State to the United Nations,
the Court laid down and recalled certain rules applicable to the
interpretation of the Charter which are also valid in respect of the
interpretation of the Statute of the Court, which is annexed to
the Charter:

“\.. the first duty [said the Court] of a tribunal which is called
upon to interpret and apply the provisions of a treaty, is to
endeavour to give effect to them in their natural and ordinary
meaning in the context in which they occur. If the relevant words
in their natural and ordinary meaning make sense in their context,
that is an end of the matter. If, on the other hand, the words in
their natural and ordinary meaning are ambiguous or lead to an
unreasonable result, then, and then only, must the Court, by
resort to other methods of interpretation, seek. to ascertain what
the parties really did mean...” (.C.J. Reports 1950, p. 8.)

29
AERIAL INCIDENT (SEPAR. OPIN. JUDGE ARMAND-UGON) 153

Consequently, elements for the interpretation of paragraph 5 must
in the first place be sought in the text itself, and it is only if those
elements are insufficient that reliance may be placed upon elements
extraneous to the text. When a text is clear, competence to inter-
pret must be confined to the text itself.

3. Paragraph 5 must be construed restrictively.

In the first place, because that paragraph lays down an exception
to the manner of acceptance of the Optional Clause, normally
effected by means of a unilateral declaration, as indicated in para-
graph 2 of Article 36 of the Statute.

The system of acceptance of the Optional Clause is dominated and
governed by a principle adopted in the present Statute and already
recognized by the old Statute. That principle is that such acceptance
is always optional and particular and not compulsory and general,
i.e. in no case can the jurisdiction of the Court be imposed upon
a State by other States. Adherence by a government to the Optional
Clause constitutes a political decision.

Paragraph 5 makes provision for a collective and automatic
regime of acceptance of the jurisdiction of the Court in respect of
certain States bound by the Statute of the Permanent Court of
International Justice.

This paragraph therefore constitutes a derogation from the
general law in the matter of acceptance of the Optional Clause,
for it regards certain States having made certain declarations
under Article 36 of the old Statute as having accepted the juris-
diction of the new Court on the basis of their former declarations.
Such States are therefore bound by the jurisdiction of the Inter-
national Court of Justice without their having made any voluntary
and unilateral declaration. The recognition of the jurisdiction of
the Court which follows from paragraph 5 must be confined to
the express terms of the paragraph and may not be extended, by
means of interpretation, to other cases not included in this provision.

Furthermore, the paragraph in question assumes the form of a
legal fiction—to a certain extent an empirical, and purely technical,
legal solution; this solution was devised in order to safeguard
certain clearly defined interests. When the law is expressed in
such a manner, its interpretation must not exceed the limits
imposed by the legal formula; the interpretation must be contained
in the letter of the text itself: any proposal of an extensive inter-
pretation must here be rejected.

4. A sound interpretation of paragraph 5 must have regard
primarily and essentially for its precise text, in order that its
content may be ascertained.

It is a well-known fact that declarations accepting the Optional
Clause of the Permanent Court of International Justice and of
the International Court of Justice may be of two kinds: declarations

30
AERIAL INCIDENT (SEPAR. OPIN. JUDGE ARMAND-UGON) 154

of acceptance without a fixed period of time or fixed term, the
effects of which are immediate and for ever, and declarations of
acceptance with a fixed period of time or fixed term, which produce
effects only for the period fixed in them by the declarant State.
These different ways of accepting the Optional Clause were naturally
in the minds of the draftsmen of paragraph 5. The text of this
paragraph refers only to declarations which are-““pour une durée
qui n'est pas encore expirée’’ (for a period which has not yet
expired) and which involve acceptance of the jurisdiction of the
International Court of Justice “for the period which they still
have to run”. These two expressions clearly relate to declarations
made for a certain time and refer to legal instruments which expire
after a fixed period. The two expressions would have no reasonable
meaning if it were sought to apply them to declarations which were
made without a time limitation and in respect of which there was
therefore no “period which they stiil have to run.” The slight
drafting difference between the English and French texts of
paragraph 5 of Article 36 does not invalidate this interpretation
of the text, in the two languages. It is clear that the only declara-
tions referred to in the paragraph are declarations with a fixed
time-limit.

The paragraph in question does not therefore contemplate
declarations made without a time-limit, i.e. declarations which
do not have a period of time to run. To assert that an obligation
has “a period still to run” necessarily presupposes that the obli-
gation will expire on a certain date.

The fact that paragraph 5 refers to declarations made for a
certain time involves the exclusion of other declarations which
have no fixed term.

In providing for the preservation of certain declarations relating
to the jurisdiction of the Permanent Court of International Justice,
paragraph 5 did not include the declaration of the Kingdom of
Bulgaria, signed on August 12th, 1921, which accepted the juris-
diction of that Court “unconditionally” and without any fixed
term, aS was permissible under paragraph 3 of Article 36 of the
old Statute.

The very careful drafting of paragraph 5, which draws a distinc-
tion between the various categories of declarations then in existence,
avoided the situation in which States having made declarations
without a time-limit would have been permanently bound by the
jurisdiction of the International Court of Justice.

This is a case for the application of the old rule: bene indicat
gui bene distinguit.

To accept the view that full effect ought to be given to para-
graph 5 in respect of all declarations, without distinguishing
between those which have no fixed period and those which do,
would lead to binding Bulgaria to the Optional Clause definitively
in respect of all disputes falling within this undertaking and

31
AERIAL INCIDENT (SEPAR. OPIN. JUDGE ARMAND-UGON) 155

without any limitation of time. This cannot have been the will
which that paragraph purported to express and to attribute this
meaning to it would go beyond the limits of its restrictive text.
It cannot be held that the legal fiction embedied in this provision
can be so extended for it would then manifestly go beyond the
content of its formal terms. To impose upon Bulgaria such an
undertaking in the matter of jurisdiction which would affect
Bulgaria in perpetuity would require a rule leaving no doubt on
this point. The text of paragraph 5, however, does not involve
such grave consequences; the text must therefore be re-established
in its literal meaning and no consideration extraneous to its wording
can be allowed to prevail. The legal provision which is formulated
in clear terms must be applied without adding anything to, or
without taking anything from, it.

It should be observed that the practical purpose which para-
graph 5 of Article 36 sought to achieve was none other than to
facilitate the immediate exercise of the compulsory jurisdiction
of the new Court; this was amply assured by the declarations
having a fixed term. It is not permissible to indulge in extensive
interpretation where there is nothing to require such an inter-
pretation. The clear and precise consequences of a text are none
other than those intended by that text; to seek to attribute other
consequences to it presupposes an unjustified modification of
the text.

This argument was not discussed in the oral proceedings; there
is, however, nothing to prevent the argument being upheld, in
accordance with the well-known principle applied by international
courts in procedural matters, that the Court may proprio motu
seek and select the legal basis for its decision on the final sub-
missions of the Parties—zura novit curia.

* * *
Consequently, it cannot be considered that paragraph 5 refers
to the Bulgarian Declaration:
I should have desired that the Court base its Judgment solely on
the grounds which have just been set out in summary form. The

Court has preferred a different formulation although it has not
rejected the interpretation set out in the present Opinion.

(Signed) ARMAND-UGON.

32
